J-S21032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :     IN THE SUPERIOR COURT OF
                                                    :          PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    LOREN RYAN STAINS                               :
                                                    :
                       Appellant                    :     No. 1652 MDA 2021

            Appeal from the PCRA Order Entered November 18, 2021
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0001859-2018


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED: JULY 19, 2022

        Loren Ryan Stains (Stains) appeals from the order entered in the Court

of Common Pleas of Franklin County (PCRA court) dismissing his first timely

petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. Stains challenges the validity of the negotiated guilty plea he

entered on charges filed against him in seven criminal cases by arguing that

counsel pressured him into accepting the plea. We affirm.

                                               I.

                                               A.

        The relevant facts and procedural history of this case are as follows. On

November 1, 2019, Stains entered a negotiated guilty plea to aggravated


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S21032-22


assault, aggravated assault by vehicle while driving under the influence of a

controlled substance (DUI), fleeing or attempting to elude a police officer, and

DUI (third offense).1 The charges stem primarily from Stains’ initiation of a

high speed chase in March 2018 while he was driving under the influence of

synthetic marijuana when Pennsylvania State Police Trooper Nathan Conway

attempted to stop his vehicle.         Stains’ car crashed into Trooper Conway’s

cruiser and although Conway was not injured in the accident, Stains’

passenger, Betsy Clark, was seriously injured.

        At the guilty plea and sentencing hearing, Stains indicated that he

understood the “total aggregate sentence [of] 11 years to 25 years”

applied “across all seven cases” that were pending against him, and that in

exchange for his entry of the plea the Commonwealth would nolle pros several

related charges. (N.T. Guilty Plea, 11/01/19, at 2, 4) (emphasis added). The

Assistant District Attorney reviewed the terms of the written plea colloquy with

Stains and he averred:

        [The Commonwealth]: Did you answer each of the questions [in
        the written colloquy] truthfully?

        [Stains]: Yes.

        [The Commonwealth]: Did you have the assistance of your
        attorney while doing so?

        [Stains]: Yes.


____________________________________________


1   18 Pa.C.S. § 2702(a)(2), 75 Pa.C.S. §§ 3735.1(a), 3733(a) and 3802(d)(2).


                                           -2-
J-S21032-22


      [The Commonwealth]: Is that your signature on page 6?

      [Stains]: Yes.

(Id. at 5) (emphasis added).

      The trial court conducted an oral colloquy and Stains indicated that he

understood the nature of the offenses to which he was pleading guilty, that

he had the right to a jury trial, and that he was aware that a trial had been

scheduled for early January. (See id.). Stains stated:

      [The Court]: Have you had adequate time to discuss the
      entry of the plea with your attorney?

      [Stains]: Yes.

      [The Court]: [Defense counsel], has your            office had
      sufficient time with the Defendant?

      [Defense counsel]: Yes. We’ve been working on this for
      quite some time.

      [The Court]: Was anything promised to you in exchange for the
      plea not written down on this agreement?

      [Stains]: No.

      [The Court]: Is anybody forcing you, threatening you, or
      coercing you to do this today against your will?

      [Stains]: No.

(Id. at 6-7).

      Regarding the factual basis for the lead charges, Stains explained that

he “was under the influence and fled from the state trooper and there was an

accident. And a victim in the car was injured.” (Id. at 7). When the court

asked if he intended to cause Trooper Conway serious bodily injury, Stains

                                    -3-
J-S21032-22


responded “Yes.”        (Id. at 8).     Stains acknowledged that Ms. Clark was

seriously injured in the accident that occurred after police “activated overhead

lights and siren and were trying to get [him] to stop and [he] refused[.]”

(Id.).

         The trial court accepted Stains’ guilty plea and asked: “is there anything

you want to say before I impose the sentences you’ve agreed upon?” to which

Stains answered, “No.”          (Id. at 11).        The trial court sentenced him in

accordance with the plea agreement to an aggregate term of 11 to 25 years’

incarceration. Stains did not file a post-sentence motion or direct appeal.

                                               B.

         Stains filed the instant timely PCRA petition on October 15, 2020,

contending that plea counsel pressured him into entering an involuntarily

guilty plea. The PCRA court held a hearing on the petition on October 22,

2019, at which Stains was the sole witness.2

         Stains testified that on the day he entered the plea, he appeared in court

for the purpose of attending a pretrial conference and that when he arrived,

he had no knowledge of a plea offer. Stains recounted that Teri,3 a paralegal



____________________________________________


2  The issue before the PCRA court at the hearing was limited to the
voluntariness of Stains’ plea as it related to his claims of coercion by plea
counsel. Stains withdrew an issue concerning sentencing he had initially
raised in his PCRA petition. (See N.T. PCRA, 10/22/19, at 30-33).

3   Teri’s surname is not apparent from the record.


                                           -4-
J-S21032-22


from plea counsel’s office, “pulled [him aside and . . .] said there’s a deal on

the table [but that he] didn’t really want it.” (N.T. PCRA Hearing, at 8). Stains

testified that he did not understand the difference between concurrent and

consecutive sentences, and that he was not told how the sentences would run.

(See id. at 10-11, 15).    Stains recalled that Teri reviewed the guilty plea

colloquy with him instead of his attorney, and that he didn’t have contact with

counsel until he entered the courtroom. At that point, Stains wanted to go to

trial, but felt pressured to accept the plea because: “my lawyer would not

represent me because he said about quitting on me if I lost trial he wouldn’t

file no appeals for me.”    (Id. at 16).    Stains also wanted to contest the

aggravated assault by vehicle while DUI charge involving Trooper Conway and

repeatedly informed plea counsel and Teri that he “never intentionally hurt

nobody in this accident” but Teri told him he “would have to lie[.]” (Id. at

16-17).

      On cross-examination, Stains acknowledged that in the written guilty

plea colloquy, he averred that he was satisfied with counsel’s representation,

that counsel had not refused to take any action that he had requested, that

no threats or promises had been made to persuade him to enter the plea, and

that his plea was voluntary and in his best interests.     (See id. at 22-23).

Likewise, during the oral plea colloquy, Stains had raised no concerns

regarding counsel’s representation nor did he advise the trial court at any

point that counsel had threatened to withdraw from representation if he did


                                      -5-
J-S21032-22


not take the plea, despite the “full opportunity [he had] to speak to the Court.”

(Id. at 25; see id. at 23-24).

        The PCRA court denied Stains’ petition on November 18, 2021, finding

that his claims lacked merit because his “testimony now is in direct

contradiction to that given at the time he entered his plea and was sentenced.”

(PCRA Court Opinion, 11/18/21, at 4). Stains timely appealed and he and the

PCRA court complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b).

                                               II.

        On appeal, Stains contends that counsel’s ineffectiveness in the form of

undue pressure led him to enter an unlawfully induced guilty plea.4 Stains

maintains the PCRA court erred in finding his testimony not credible on the

basis that it was inconsistent with the statements that he made at the plea

hearing, given that the Commonwealth failed to call plea counsel as a witness

to rebut his PCRA testimony. According to Stains, he entered the plea “against

his better judgment” and that it was “induced by the more overpowering

collective will of trial counsel,” who threatened to withdraw from the case if

he refused to enter the plea. (Stains’ Brief, at 17). Stains reiterates that Teri

reviewed the terms of the plea agreement with him instead of counsel and




____________________________________________


4   The Commonwealth did not file a brief.


                                           -6-
J-S21032-22


that he advised counsel that he did not want to plead guilty to the aggravated

assault charge involving Trooper Conway.5

                                               A.

       “A criminal defendant has the right to effective counsel during a plea

process as well as during a trial.” Commonwealth v. Kehr, 180 A.3d 754,

760 (Pa. Super. 2018) (citation omitted). A PCRA petitioner “is permitted to

withdraw his guilty plea under the PCRA if ineffective assistance of counsel

caused     the    defendant      to   enter         an   involuntary   plea   of   guilty.”

Commonwealth v. Orlando, 156 A.3d 1274, 1280 (Pa. Super. 2017)

(citation omitted).      “The voluntariness of the plea depends on whether

counsel’s advice was within the range of competence demanded of attorneys

in criminal cases.”      Id. (citation omitted).          Additionally, “a defendant is

bound by the statements which he makes during his plea colloquy.”

Id. at 1281 (citation omitted; emphasis added). As such, a petitioner may

not assert grounds for withdrawing the plea that contradict the

statements he made when he entered it. See id.




____________________________________________


5 In reviewing a denial of PCRA relief, our standard of review is limited to
whether the record supports the PCRA court’s factual determinations and
whether its decision is free of legal error. See Commonwealth v. Lopez,
249 A.3d 993, 998 (Pa. 2021). “In reviewing credibility determinations, we
are bound by the PCRA court’s findings so long as they are supported by the
record.” Id. (citation omitted). “The PCRA court’s findings and the evidence
of record are viewed in the light most favorable to the Commonwealth as the
winner before the PCRA court.” Id. (citation omitted).

                                           -7-
J-S21032-22


       We conduct our review of Stains’ claim in accordance with the three-

pronged ineffectiveness test under Section 9543(a)(2)(ii) of the PCRA. See

id.   “To prove counsel ineffective, the petitioner must show that:     (1) his

underlying claim is of arguable merit; (2) counsel had no reasonable basis for

his action or inaction; and (3) the petitioner suffered actual prejudice as a

result.” Commonwealth v. Sarvey, 199 A.3d 436, 452 (Pa. Super. 2018),

appeal denied, 208 A.3d 62 (Pa. 2019) (citation omitted). “If a petitioner fails

to prove any of these prongs, his claim fails.”         Id. (citation omitted).

Moreover, counsel is presumed to be effective. See id.

                                       B.

       Instantly, we agree with the PCRA court’s determination that Stains’

challenge to the validity of his guilty plea on grounds that it was unlawfully

induced by counsel lacks arguable merit.             As outlined above, the

Commonwealth reviewed the terms of the written guilty plea with Stains on

the record, and the trial court conducted a thorough oral colloquy to ensure

that he was aware of all of the implications of his decision to enter the plea.

Although Stains now characterizes the plea agreement as taking him by

surprise, his own statements at that time, which indicated that he had

adequate time to discuss the plea with his attorney, as well as counsel’s

statement that he had been working on the plea “for quite some time,” flatly

contradict this characterization. (N.T. Guilty Plea, at 6).




                                      -8-
J-S21032-22


      Furthermore, at the time of the plea, Stains acknowledged the length of

the aggregate sentence and the fact that the negotiated sentence operated to

resolve charges filed against him in seven cases.       He also unequivocally

admitted to his intent to harm Trooper Conway during the incident and

affirmed that by accepting the plea he was waiving his right to a jury trial,

including the trial that had already been scheduled for January.         Stains

categorically averred that he was entering the plea of his own free will without

coercion or threats.

      In sum, despite Stains’ contention that his plea was unlawfully induced,

he “is bound by the statements which he ma[de] during his plea colloquy” and

may not assert grounds for withdrawing his plea that contradict the

statements he made at that time. Orlando, supra at 1281. Accordingly,

Stains’ claim that plea counsel was ineffective merits no relief. Therefore, the

PCRA court correctly held that the plea was not involuntary or unknowing, as

Stains freely gave up his opportunity to proceed to trial in exchange for the

negotiated guilty plea and agreed-upon sentences.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/19/2022

                                     -9-